DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 18, 20, 22, 23, 29, 31 - 33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Payne (GB 2353253).
Regarding claim 15, Payne teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Payne is capable of holding poultry), comprising: first and second guides substantially parallel to one another (cables 94; Fig. 2); first and second longitudinal supports (laterally extending web 126; Fig. 2) movably connected to the first and second guides (cables 94; Fig. 2); and a flexible cover sheet (top surface 52 (of cover 50); Fig. 2) connected to the first and second longitudinal supports (laterally extending web 126); wherein the first and second guides (cables 94) are provided with holding locations for positioning of the first and second longitudinal supports onto the first and second guides (laterally extending web 126 can be positioned at various holding locations on cables 94, according to the user’s preference); wherein each of the first and second longitudinal support (laterally extending web 126) includes first and second brackets (support rings 92; Fig. 2) located on opposed ends thereof, the first bracket (support rings 92) encircles the first guide (cables 94) and the second bracket (support rings 92) encircles the second guide (cables 94), respectively, to suspend the flexible cover sheet (top surface 52 (of cover 50); Fig. 2) between the first and second guides (cables 94), the first and second longitudinal supports (laterally extending web 126; Fig. 2) being spaced apart from one another by a variable distance formed by a segment of the flexible cover sheet (top surface 52 (of cover 50); Fig. 2) located therebetween (see Figs. 2, 5 and 6, wherein the sections of laterally extending web 126 are spaced apart by variable distances with the top surface 52 (of cover 50) in-between); wherein the first and second longitudinal supports (laterally extending web 126; Fig. 2) are independently actuated allowing the cover to open from both ends of the first and second guides (see Fig. 5., wherein the cover 50 can be opened from either end of the cables 94; Pages 42-43, lines 27-3); and wherein the first and second guides are linear (see Fig. 1, wherein cables 94 are linear); and wherein the first and second longitudinal supports (laterally extending web 126) extend perpendicularly from the first and second guides (cables 94) and are configured to support and hold the flexible cover sheet (see Fig. 2, wherein laterally extending web 126 extends perpendicularly from cables 94 and laterally extending web 126 supports and holds cover 50).
Regarding claim 16, Payne teaches the limitations of claim 15, as above, and further teaches wherein the holding locations (laterally extending web 126 can be positioned at various holding locations on cables 94, according to the user’s preference) of the substantially parallel guides (cables 94) are defined with a relief on the first and second guides (hooks 120 & loops 122 on top surface 52 (of cover 50) are defined on cables 94; Figs. 2 & 13).
Regarding claim 18, Payne teaches the limitations of claim 15, as above, and further teaches wherein the flexible cover sheet (top surface (of cover 50); Fig. 2) is provided with openings (storage means may comprise a network of straps; Page 25, lines 25-26).
Regarding claim 20, Payne teaches the limitations of claim 15, as above, and further teaches wherein at least one of said first and second longitudinal supports is immovably fixed to the first and second guides (laterally extending web 126 is immovably fixed to cables 94 when loops 122 are fastened to hooks 120 of centre masts 34 and do not move unless the user chooses to move the laterally extending web 126; see Figs. 2 & 13).
Regarding claim 22, Payne teaches a poultry cover for holding live poultry (intended use - the cover of Payne is capable of holding poultry), comprising: a bottom wall (base 10; Fig. 5), four side walls (side surfaces 54 & front and rear surfaces 56, 58; Fig. 2) and the cover for a poultry container according to claim 15, as above, to which the cover (top surface 52; Fig. 2) is connected to the side walls (top surface 52 is connected to side surfaces 54 via elongate side edges 90 & connected to front and rear surfaces 56, 58 via front 100 and rear 102 top edges; Fig. 2) at distance from the bottom wall (base 10; Fig. 5).
Regarding claim 23, Payne teaches the limitations of claim 22, as above, and further teaches wherein the holding locations (laterally extending web 126 can be positioned at various holding locations on cables 94, according to the users preference) are located on the first and second guides (cables 94) at least at positions proximate to a corner adjoining two side walls of the poultry container (see Fig. 2, wherein the laterally extending web 126 connected to support rings 92 is located proximate to the corners of container (base 10, side surfaces 54 & front and rear surfaces 56, 58) and at one or more positions centrally between two side walls opposite one another (laterally extending web 126 connected to support rings 92 can be moved to various positions along cables 94; Figs. 2, 5 and 11).
Regarding claim 29, Payne teaches the limitations of claim 15, as above, and further teaches wherein the flexible cover sheet (top surface 52 (of cover 50)) is stretchable, such that adjustment of the first and second longitudinal supports (laterally extending web 126) away from one another stretches the flexible cover sheet (see Figs. 5 & 6, wherein top surface 52 (of cover 50) can be stretched across the cargo by adjusting laterally extending web 126).
Regarding claim 31, Payne teaches the limitations of claim 20, as above, and further teaches wherein the at least one of said first and second longitudinal supports is immovably fixed at the center of the first and second guides (laterally extending web 126 is immovably fixed to the center of cables 94 when loops 122 are fastened to hooks 120 of centre masts 34 and do not move unless the user chooses to move the laterally extending web 126; see Figs. 2 & 13).
Regarding claim 32,  Payne teaches the limitations of claim 15, as above, and further teaches wherein the holding locations are predefined (laterally extending web 126 can be positioned at various holding locations on cables 94 which are predefined (by the user’ brain since the brain will control the body’s ability to move the cover/laterally extending web) at each and every time of placement, according to the user’s preference.
Regarding claim 33,  Payne teaches the limitations of claim 15, as above, and further teaches wherein the longitudinal supports are in plane with the first and second guides (laterally extending web 126 is in plane with cables 94; See Fig. 2 and also Exhibit 1 (in Response to Arguments section below)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (as above) in view of Scott (US Patent 4200330 A).
Regarding claim 19, Payne teaches the limitations of claim 15, as above, and further teaches wherein the flexible cover sheet (top surface 52 (of cover 50)) is a net (storage means may comprise a network of straps; Page 25, lines 25-26), such that adjustment of the first and second longitudinal supports (laterally extending web 126) away from one another stretches the flexible cover sheet (see Fig. 5 wherein the top surface 52 (of cover 50) can be stretched via adjustment of the laterally extending web).
Payne does not teach having a flexible cover sheet having a wire mesh structure.
Scott teaches a load retaining cover composed of wire mesh (wire mesh 34; Fig. 2; Col. 3, lines 20-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wire mesh cover as taught by Scott to the poultry container cover of Payne because a wire mesh cover is very durable for its weight, as recognized by Scott (Col. 3, lines 21-26).
Regarding claim 30, Payne teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Payne is capable of holding poultry), comprising: first and second guides substantially parallel to one another (cables 94; Fig. 2); first and second longitudinal supports (laterally extending web 126; Fig. 2) slidably connected (via support rings 92; Fig. 2) to the first and second guides (cables 94); and a flexible cover sheet (top surface 52 (of cover 50); Fig. 2) connected to the first and second longitudinal supports (laterally extending web 126), such that adjustment of the first and second longitudinal supports away from one another stretches the flexible cover sheet (adjustment of laterally extending web 126 can stretch top surface 52 (of cover 50); Figs. 5 and 6); wherein the first and second guides are provided with holding locations for securely positioning the first and second longitudinal supports onto the first and second guides (laterally extending web 126 can be positioned at various holding locations on cables 94, according to the user’s preference and is secure since it will not move unless an external force is applied); wherein each of the first and second longitudinal support (laterally extending web 126; Fig. 2) includes first and second brackets (support rings 92; Fig. 2) located on opposed ends thereof (see Figs. 5 & 11), the first bracket encircles the first guide and the second bracket encircles the second guide respectively (support rings 92 encircle cables 94; see Fig. 5), to suspend the flexible cover sheet (top surface 52 (of cover 50); Fig. 2) between the first and second guides (cables 94; Fig. 2), the first and second longitudinal supports (laterally extending web 126) being spaced apart from one another by a variable distance (see Figs. 2 & 6) formed by a segment of the flexible cover sheet (top surface 52 (of cover 50)) located therebetween (see Fig. 2); wherein the first and second guides are immovable when fixedly attached (cables 94 are immovable when attached to support rings 92, cleat 86 and corner masts 30 when no external force is applied to cause them to move; Figs. 1 & 2) to the poultry container (base 10, side surfaces 54 & front and rear surfaces 56, and wherein a third longitudinal support (see Fig. 2, wherein there is a multitude of portions of the laterally extending web 126 extending across top surface 52) includes first and second brackets (support rings 92) immovably fixed to the first and second guides at or near an end portion of the first and second guides (see Exhibit A, below, wherein laterally extending web 126 is near the end of cables 94 and is immovably fixed via support rings 92 since the cover 50 is immovably attached at hook 120 of centre mast 34 via loop 122, according to a user’s preference; Figs. 2, 13 and 14); wherein the first and second guides are linear (cables 94 are linear); and wherein the first and second longitudinal supports extend perpendicularly from the first and second guides and are configured to support and hold the flexible cover sheet ((laterally extending web 126 extend perpendicularly from cables 94 and support and holds cover sheet 50 since laterally extending web 126 is sewn to cover 50 and support rings 92 are attached to laterally extending web 126 (see Fig. 2). Support rings 92 are held up by cables 94, thus cables 94 support and hold cover 50).

    PNG
    media_image1.png
    582
    642
    media_image1.png
    Greyscale

Payne does not teach having a flexible cover sheet having a wire mesh structure.
Scott teaches a load retaining cover composed of wire mesh (wire mesh 34; Fig. 2; Col. 3, lines 20-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wire mesh cover as taught by Scott to the poultry container cover of Payne because a wire mesh cover is very durable for its weight, as recognized by Scott (Col. 3, lines 21-26).
Claims 15, 16, 18, 20, 22, 23, 29, and 31-33 and are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Patent 5938270) in view of Payne (as above).
Regarding claim 15, Swanson teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Swanson is capable of holding poultry), comprising:
first and second guides substantially parallel to one another (cables 22 or cables 22 & upper rail 40; Fig. 3, 4 and 11);
first and second longitudinal supports movably connected to the first and second guides (bows 18 are connected to cables 22 or cables 22 & upper rail 40; Fig. 11);
and a flexible cover sheet (tarpaulin 14; Figs. 1-3) connected to the first and second longitudinal supports (tarpaulin 14 is attached by fasteners 16 to bows 18; Fig. 2);
wherein the first and second guides (cables 22 or cables 22 & upper rail 40; Fig. 3, 4 and 11) are provided with holding locations for positioning of the first and second longitudinal supports (bows 18) onto the first and second guides (bows 18 can be positioned at various holding locations on cables 22 and upper rail 40, according to the user’s preference);
wherein each of the first and second longitudinal support (bows 18) includes first and second brackets (connector 20; Figs. 6 & 11) located on opposed ends thereof (see Figs. 2 & 10), the first bracket (connector 20) encircles the first guide (cables 22 or cables 22 & upper rail 40) and the second bracket (connector 20) encircles the second guide (cables 22 or cables 22 & upper rail 40), respectively, to suspend the flexible cover sheet (tarpaulin 14) between the first and second guides (see Fig. 2), the first and second longitudinal supports (bows 18) being spaced apart from one another by a variable distance formed by a segment of the flexible cover sheet (tarpaulin 14) located therebetween (see Figs. 1, 3 and 10 wherein the bows 18 are spaced apart by variable distances with the tarpaulin 14 in- between); wherein the first and second longitudinal supports (bows 18) are independently actuated allowing the cover to open (tarpaulin 14 can be opened by using pulleys 24 and crank lever 28 which moves bows 18 in an accordion fashion until the top of container 12 is opened to a user’s preference; Figs. 1 & 3; Col. 3, lines 23-30); and wherein the first and second guides are linear (cables 22 or cables 22 & upper rail 40 are linear); and wherein the first and second longitudinal supports extend perpendicularly from the first and second guides and are configured to support and hold the flexible cover sheet (bows 18 extend perpendicularly from cables 22 or cables 22 & upper rail 40 and bows 18 support and hold tarpaulin 14; See. Figs. 1-3).
Swanson does not teach allowing the container to open from both ends of the first and second guides.
Payne teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Payne is capable of holding poultry) and the concept of allowing the container (base 10; Fig. 2) to open from both ends of the first and second guides (see Fig. 5., wherein the base 10 can be exposed from either end of the cables 94; Pages 42-43, lines 27-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concept of allowing the container to open from both ends as taught by Payne to the poultry container cover of Swanson, as doing so enables cargo to be loaded or unloaded onto or from the base 10 in a generally vertical direction, as recognized by Swanson (Page 43, lines 1-3).
Regarding claim 16, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein the holding locations (Swanson - bows 18 can be positioned at various holding locations on cables 22 or cables 22 and upper rail 40, according to the users preference) of the substantially parallel guides (Swanson - cables 22 or cables 22 and upper rail 40; Fig. 11) are defined with a relief (Swanson - clamps 54 or pins 62 or plates 58; Fig. 11) on the first and second guides (Swanson - cables 22 or cables 22 and upper rail 40).
Regarding claim 18, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein the flexible cover sheet is provided with openings (Swanson - tarpaulin 14 has holes where screws 42 attach it to connector 20; Fig. 6; Col., lines 47-48).
Regarding claim 20, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein at least one of said first and second longitudinal supports is immovably fixed to the first and second guides (Swanson - see Fig. 10 wherein the boom 18 (not pictured) is locked to cable 22 by a pair of opposed cable clamps 54; Col. 4, lines 9-12).
Regarding claim 22, Swanson as modified by Payne teaches a poultry container for holding live poultry comprising: a bottom wall (Swanson - see Fig. 3, wherein container 12 has a bottom), four side walls protruding from the bottom wall (Swanson - see Fig. 3, wherein container 12 has four side walls) and a cover (Swanson - tarpaulin 14; Fig. 3) for a poultry container according to claim 15 (Swanson & Payne - see explanation above), to which the cover (Swanson - tarpaulin 14) is connected to the side walls at a distance from the bottom wall (Swanson - Figs. 1 & 3).
Regarding claim 23, Swanson as modified by Payne teaches the limitations of claim 22 and further teaches wherein the holding locations (Swanson - bows 18 can be positioned at various holding locations on cables 22 or cables 22 and upper rail 40, according to the users preference) are located on the first and second guides (Swanson - cables 22 or cables 22 and upper rail 40) at least at positions proximate to a corner adjoining two side walls of the poultry container (Swanson - see Fig. 16, wherein bows 18 connected to connectors 20 are located proximate to the corner of the container 12) and at one or more positions centrally between two side walls opposite one another (Swanson - bows 18 connected to connectors 20 can be moved to various positions along cables 22 (or cables 22 and upper rail 40) between two side walls of container 12; Fig. 3 & 10).
Regarding claim 29, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein the flexible cover (Swanson - tarpaulin 14; Fig. 1) sheet is flexible, such that adjustment of the first and second longitudinal supports (Swanson - bows 18; Fig. 1) away from one another stretches the flexible cover sheet (Swanson - see Figs. 1, 3 and 10).
Regarding claim 31, Swanson as modified by Payne teaches the limitations of claim 20, as indicated above, and further teaches wherein the at least one of said first and second longitudinal supports (Swanson — bows 18) is immovably fixed at the center of the first and second guides (Swanson - see Fig. 11 wherein the boom 18 is locked to cable 22 by a pair of opposed cable clamps 54 and wherein the cable 22 can be moved by a user so that the locked boom 18 can be positioned in the center of the cable 22; Col. 4, lines 9-12).
Regarding claim 32, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein the holding locations are predefined (Swanson - bows 18 can be positioned at various holding locations on cables 22 or cables 22 and upper rail 40, according to the users preference and a predefined by the user each time the device is used since the user will be required to determine where the holding locations will be in order to physically move the cover).
Regarding claim 33, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein the longitudinal supports are substantially in plane with the first and second guides (Swanson – bows 18 are substantially in plane with cables 22 or cables 22 and upper rail 40; Fig. 2) but does not specifically teach the longitudinal supports are in plane with the first and second guides.
However, it would have been an obvious substitution of functional equivalent to substitute the curved bows of Swanson with a flat bow, since a simple substitution of one known element for another would obtain predictable results (both bow structures would provide a place of attachment for the tarpaulin which could easily be adjusted to open/close the tarpaulin and also cover the cargo, as needed). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Payne (as above) and Schmeichel (US Patent 8857887).
Regarding claim 17, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches holding locations on the first and second guides (Swanson - bows 18 can be positioned at various holding locations on cables 22, according to the user’s preference) but does not teach wherein the preferred holding locations are defined with magnetic force.
Schmeichel teaches a truck bed cover, wherein the preferred holding locations of the substantially parallel guides are defined with magnetic force (ferromagnetic material 26 of the side rails 32 magnetically connect to magnets 44 of cover 18; Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic force (ferromagnetic material 26 and magnets 44) as taught by Schmeichel to the preferred holding locations of the cover of Swanson, as modified by Payne, as doing so provides a mechanism that automatically engages the connectors in the desired positions which increases ease of use, as recognized by Schmeichel (Col. 2, lines 50-52).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Payne (as above) and Scott (US Patent 4200330 A).
Regarding claim 19, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches a flexible cover sheet (Swanson - tarpaulin 14) and the adjustment of the first and second longitudinal supports away from one another stretches the flexible cover sheet (Swanson - adjustment of bows 18 away from one another stretches tarpaulin 14; Figs. 1, 3 & 10).
Swanson as modified by Payne does not teach a flexible cover sheet having a wire mesh structure.
Scott teaches a load retaining cover composed of wire mesh (wire mesh 34; Fig.2; Col. 3, lines 20-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wire mesh cover as taught by Scott to the poultry container cover of Swanson, as modified by Payne, because a wire mesh cover is very durable for its weight, as recognized by Scott (Col. 3, lines 21-26).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Scott (as above).
Regarding claim 30, Swanson teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Swanson is capable of holding poultry), comprising:
first and second guides substantially parallel to one another (cables 22 or cables 22 and upper rail 40; Fig. 3);
first and second longitudinal supports (bows 18; Fig. 1) slidably connected to the first and second guides (cables 22 or cables 22 and upper rail 40; Fig. 11);
and a flexible cover sheet (tarpaulin 14: Fig. 6) connected to the first and second longitudinal supports (bows 18; Fig. 2), such that adjustment of the first and second longitudinal supports (bows 18) away from one another stretches the flexible cover sheet (tarpaulin 14; Figs. 1, 3, 16);
wherein the first and second guides (cables 22 or cables 22 and upper rail 40; Fig. 3) are provided with holding locations for securely positioning (bows 18 can be positioned at various holding locations on cables 22 (or cables 22 and upper rails 40) according to the user’s preference and is secure since it will not move unless an external force is applied) the first and second longitudinal supports (bows 18) onto the first and second guides (cables 22; Figs. 10-11);
wherein each of the first and second longitudinal support (bows 18) includes first and second brackets (connector 20; Fig. 6) located on opposed ends thereof (Fig. 2), the first bracket (connector 20) encircles the first guide (cables 22 or cables 22 and upper rail 40) and the second bracket (connector 20) encircles the second guide(cables 22 or cables 22 and upper rail 40), respectively, to suspend the flexible cover sheet (tarpaulin 14; Fig. 1) between the first and second guides (cables 22 or cables 22 and upper rail 40; Fig. 3) the first and second longitudinal supports (bows 18: Fig. 1) being spaced apart from one another by a variable distance formed by a segment of the flexible cover sheet (tarpaulin 14) located therebetween (see Figs. 1 & 10);
wherein the first and second guides are immovable when fixedly attached to the poultry container (cables 22 (or cables 22 and upper rail 40) are fixedly attached to container 12, with upper rail 40 being permanently attached, and cables 22 being immovable when attached until a user decides to move the cables 22 or until another external force is applied; Figs. 3 & 11); and wherein a third longitudinal support (shaft 26; Fig. 3) includes first and second brackets (pulleys 24; Fig. 3) immovably fixed (shaft 26 is immovably fixed to cable 22 when a user chooses not to operate the pulley 24) to the first and second guides (cable 22; Fig. 3) at or near an end portion of the first and second guides (see Fig. 3);
wherein the first and second guides are linear (cables 22 (or cables 22 and upper rail 40) are linear; Fig. 3)
and wherein the first and second longitudinal supports extend perpendicularly from the first and second guides and are configured to support and hold the flexible cover sheet (bows 18 extend perpendicularly from cables 22 (or cables 22 and upper rail 40) and bows 18 support and hold tarpaulin 14; Figs. 1-3).
Swanson does not teach a flexible cover sheet having a wire mesh structure.
Scott teaches a load retaining cover composed of wire mesh (wire mesh 34; Fig.2; Col. 3, lines 20-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wire mesh cover as taught by Scott to the poultry container of Swanson because a wire mesh cover is very durable for its weight, as recognized by Scott (Col. 3, lines 21-26).
Claims 24 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Payne (as above) and De Camp (US Patent 2553637).
Regarding claim 24, Swanson as modified by Payne is silent about a door, arranged to forma section of one of the side walls and a section of the bottom wall, which door is slidably connected with the rest of the poultry container.
De Camp teaches a door for trucks which has a door (door 3; Fig. 1; Col 14, lines 65-70), arranged to form a section of one of the side walls (side wall 1; Fig. 4), which door is slidably connected (opening may be arranged to be slid along the side of the vehicle as a sliding door; Col. 14, lines 65-70) with the rest of the poultry container (door 3 is adapted for structures such as trucks, railroad cars and the like, which are capable of holding live poultry; Col. 1, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sliding door as taught by De Camp to the poultry container of Swanson, as modified by Payne, because doors are common features on vehicles which provide users with easy access to the contents being transported, as understood by one of ordinary skill in the art.
Regarding claim 25, Swanson as modified by Payne and De Camp teaches the limitations of claim 24 and further teaches wherein the door (De Camp — door 3) is in one of side walls (De Camp — side wall 1; Figs. 4 & 5).
Swanson in view of Payne and De Camp does not specifically teach wherein the door is centrally located to one of the side walls to which the door is connected.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to position the door to a central location to one of the side walls, since it has been held that rearranging parts of an invention involves only routine skill in the art (a door at any location provides a user with access to the interior). In re Japikse, 86 USPQ 70.
Claims 27 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Payne (as above) and Esbroeck (US Patent 5060596).
Regarding claim 27, Swanson as modified by Payne teaches a poultry container with a poultry container cover according to claim 22 but does not teach a poultry container assembly for holding five poultry, comprising a plurality of stacked poultry containers.
Esbroeck teaches that it is known to carry stacked poultry containers in a truck (live poultry are often placed in containers (container 100 is comprised of stacked compartments I, Il, Ill, IV, V; Fig. 1) and moved, for example by truck; Col. 1, lines 20-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of stacked poultry containers as taught by Esbroeck in the poultry container of Swanson, as modified by Payne, because it is an efficient way to transport large quantities of poultry, as understood by one of ordinary skill in the art.
Regarding claim 28, Swanson in view of Payne and Esbroeck teaches the limitations of claim 27, as indicated above and further teaches wherein the poultry container assembly (Esbroeck – container includes a poultry container base (Esbroeck - container 100 includes a base at compartment 1; Fig. 1).
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 5/12/2022, with respect to the 112(a) rejection of  claims 20, 30 and 31 have been fully considered and are persuasive.  The 112(a) rejection of 3/29/2022 has been withdrawn. 
Applicant's arguments filed 5/12/2022, with respect to the 102 and 103 claim rejections have been fully considered but they are not persuasive. 
Applicant argued that “Payne fails to teach longitudinal supports and that the first and second linear guides provide holding locations” and “Payne teaches the opposite of what is required by claim 15. Instead of supporting or holding up the cover, Payne teaches pulling down the cover” and “Payne fails to teach that the guides provide holding locations for securely positioning the longitudinal supports as required by claim 15” and “although the cover 50 may be slid along the guides 94 to a desired position, there is nothing on the guides 94 to prevent the cover from leaving that position.” “Thus, a strong wind or other force can move the cover 50 and laterally extending web 126 from the desired "holding location".”
In response, as detailed in the rejection above, Payne teaches longitudinal supports (laterally extending web 126) since the web 126 is sewn into cover 50, including across the top surface 52 thereof, support rings 92 are attached to the cover 50 (via web 126, see Fig. 2) and the longitudinal cables 94 are threaded through the support rings 92. As shown in Fig. 2, the support rings 92 are held up by the longitudinal cables 94 and the support rings are attached to cover 50 at the laterally extending web 126 – all of these elements combined work together to support cover 50 as seen in the configuration in Fig. 2.
Also, Payne teaches holding locations for securely positioning the longitudinal supports since laterally extending web 126 can be positioned at various locations on cables 94, according to the user’s preference, and any position that the laterally extending web 126 is moved to remains there unless acted upon by some force, for example wind. When the device of Payne is loaded up, as seen in Fig. 2, for example, and not being actively towed but possibly in a warehouse or the like, the laterally extending web 126 will not move absent application of an external force and thus is securely positioned. Also, if the cover 50 were tensioned in a position as seen in Fig. 2 the cover would have little give or play and a strong wind will not move the laterally extending web 126 because it is tensioned, thus it is securely poisoned. 
Applicant argued that “although Payne teaches that the guides 94 can be linear in an initial configuration, Payne teaches away from keeping the guides 94 in the linear configuration as required by claim 15.”
In response, Payne teaches that the first and second guides are linear as seen in Fig. 2 wherein cables 94 are in a linear configuration. The claim language does not require that the first and second guides are only capable being in a linear configuration and thus Payne is found to teach the limitations of claim 15.
Applicant argued that “one of ordinary skill in the art would not be motivated to implement the device of Payne for use with poultry as intended by the device of claim 15. As discussed above, the intended tensioning of the cover taught in Payne secures the cargo by restricting its movement and pressing/bearing down on the cargo” and “the device of Payne would bear down on the live poultry potentially prematurely killing or crushing, mangling, or damaging the poultry goods thereby limiting the marketability of the poultry products.”
In response, Payne teaches that the tension is adjustable by the user and a user transporting live animals would know to adjust the tension of the cover accordingly as to not damage/injure the cargo. Also, claim 15 recites functional language and since the truck/cover of Payne is capable of covering a poultry container for holding live poultry he is found to teach the limitations of claim 15. Additionally, it is common practice for poultry to be carried on the back of a truck in containers, a user would most likely place the live poultry in containers and then apply the cover over the containers.  
Applicant argued that “Payne fails to teach each and every element of claim 15 as discussed above. Claim 30 similarly requires longitudinal supports that support the cover and linear guides comprising holding locations. Thus, Payne similarly fails to teach each and every element of claim 30. Scott is only used to teach a flexible cover sheet having a wire mesh structure and fails to make up for the shortcomings of Payne.”
In response, Payne teaches each and every element of claim 15, as detailed in the rejection above. Similarly, claim 30 is also taught by Payne since Payne teaches longitudinal supports that support the cover and linear guides comprising holding locations (also explained above). Thus, Payne also teaches all of the limitations of claim 30. Scott is only used to teach a flexible cover sheet having a wire mesh structure and is not required to teach any other elements which were already found to be taught by Payne.
Applicant argued that “Swanson fails to teach that the longitudinal supports are independently actuated such that the cover is opened in more than one direction as required by claim 15. Payne is only used to teach that the cover opens from both ends of the first and second guides. 
However, one of ordinary skill in the art would not be motivated to open the cover of Swanson in both directions in view of Payne nor would be motivated to modify the device of Swanson by combining Swanson with Payne to allow the container to open from both ends of the first and second linear guides as required by claim 15. “
In response, Swanson in view of Payne teaches that the longitudinal supports (Swanson – bows 18) are independently actuated allowing the cover to open (Swanson - (tarpaulin 14 can be opened by using pulleys 24 and crank lever 28 which moves bows 18 in an accordion fashion until the tarpaulin 14 is opened to a user’s preference; Figs. 1 & 3; Col. 3, lines 23-30) from both ends (Payne - see Fig. 5., wherein the base 10 can be exposed from either end of the cables 94). Payne teaches that it would be obvious to allow a container to open from both ends because this enables cargo to be loaded/unloaded from the base 10 in a generally vertical direction (Page 43, lines 1-3). Also, depending on various factors, such as type of cargo, loading/unloading location, weather conditions, the user would find it beneficial to control which end of the container is open. Also, while Swanson would require modification to be able to open from both ends the modification would not render the device inoperable for its intended use but would actually enhance it. Thus, Swanson in view of Payne is found to teach the limitations of claim 15. 
Applicant argued that “even if the device of Swanson is substantially modified to implement the cover system of Payne by exchanging the pulley/cable system of Swanson with that of Payne, such a modification would fail to teach each and every element of claim 15. In particular, the modified cable system would fail to securely position the longitudinal supports along the linear guides. 
 As discussed above, Payne's cover can open from both directions because the cover is freely slidable along the cable” and “A freely slidable cover is inherently not securely positioned because it can be freely moved.”
In response, Swanson in view of Payne teaches the limitations of claim 15, as detailed in the rejection above. The combination would teach that the longitudinal supports are securely positioned along the longitudinal guides since the supports would be immovable unless a force were applied to the longitudinal supports which would cause them to move. The longitudinal supports are supported by the cable and do not move on their own.
Applicant argued that “both Swanson and Payne fail to describe the cables as including reliefs as required by claim 16.” “The Office Action claims that the clamps 54, pins 62, or plates 58 of Swanson define a relief on the cables. However, the clamps 54, pins 62, and plates 58 are not the linear guides/cables but rather clamp down on the linear guides.” 
“There is nothing in Swanson to suggest that the clamping down creates a relief on the cable. Instead, Swanson merely teaches that the clamps 54 are tightened onto the cable by suitable nuts which does not necessarily form a relief on the cable. (Swanson, c. 4, 11. 8- 18). Payne doesn't even teach a clamping mechanism, instead the cover is freely slidable along the cable.”
In response, Payne teaches a relief on the first and second guides (hooks 120 & loops 122 on top surface 52 (of cover 50) are defined on cables 94; Figs. 2 & 13). Swanson teaches a relief (clamps 54 or pins 62 or plates 58; Fig. 11) on the first and second guides (cables 22 or cables 22 and upper rail 40). According to Dictonary.com a relief is described as a prominence. Dictonary.com defines prominence as a protuberance or a projection. Thus, both Payne and Swanson teach reliefs, as described above.
Applicant argued that “Swanson and Payne both individually and in combination fail to teach each and every element of claim 15 as discussed above. Schmeichel is only used to teach a preferred holding location defined with magnetic force and fails to make up for the shortcomings of Swanson and Payne.”
In response, Swanson in view of Payne teach the limitations of claim 15, as explained above. Schmeichel is only used to teach a preferred holding location defined with magnetic force is not required to teach any other elements.
Applicant argued that “one of ordinary skill in the art would not be motivated to modify Swanson and Payne in view of Schmeichel to define the holding locations of the guides with magnetic force because there is no teaching in any of the references of magnetizing or inserting a magnet within a cable. Schmeichel teaches that the magnets or ferromagnetic materials are located on or within side rails-not cables” and “None of the cited references teach magnetizing a cable. Magnetizing the cable itself would magnetize the whole cable, not a particular location as required by claim 15. Similarly, there is no teaching, suggestion, or motivation in any of the cited references to insert, incorporate, or weave a magnet or ferromagnetic material within an otherwise non- magnetic cable to create areas of magnetism and non-magnetism.”
In response, Schmeichel teaches preferred holding locations defined with magnetic force (ferromagnetic material 26 of the side rails 32 magnetically connect to magnets 44 of cover 18; Fig. 2), as also explained in the rejection above. Swanson teaches the guides (cables 22) and Schmeichel is not required to or used to teach this limitation. The motivation for combination is taught by Schmeichel (Col. 2, lines 50-52)  -  providing a magnetic force (ferromagnetic material 26 and magnets 44) to the preferred holding locations of the cover of Swanson, as modified by Payne, provides a mechanism that automatically engages the connectors in the desired positions which increases ease of use.
Applicant argued that “claim 15 explicitly requires that the first and second longitudinal supports include first and second brackets configured to encircle the first and second guides respectively. (Office Action, p. 10). The upper rail 40 of Swanson is not encircled by any brackets. (Swanson, Figs. 4 and 11). Accordingly, the upper rail 40 is not a linear guide as required by claim 15.”
In response, the upper rail 40 of Swanson is encircled by connector 20 (see Fig. 11) since the definition of encircle, according to collinsdictionary.com, is to surround or to go around. While the connector 20 does not enclose upper rail 40 it does surround the top and side portion and also goes around the upper rail 40. Thus, Swanson teaches a linear guide as required by claim 15.
Applicant argued that Scott fails to make up for the shortcomings of Swanson and Payne and that Scott is only used to teach a flexible cover sheet having wire mesh structure.
In response, Scott teaches the wire mesh structure of the cover sheet and is not required to teach the other elements since they are taught by Swanson and Payne, as detailed in the rejection above. Thus, Payne in view of Scott and also Swanson in view of Payne and Scott teach the limitations of claim 19, as above.
Applicant argued that concerning claim 30, Swanson fails to teach that the first and second guides are immovable when fixedly attached to the container and Scott is only used to teach a flexible cover sheet having a wire mesh structure and fails to make up for the shortcomings of Swanson and Payne. Applicant also argued that upper rail 40 cannot teach the first & second guides because the first and second longitudinal supports do not encircle the first and second linear guides, as required by claim 30.
In response, Swanson teaches first and second guides are immovable when fixedly attached to the container since the first and second guides were defined in the OA as being cables 22 or cables 22 & upper rail 40 (Fig. 3, 4 and 11). Either interpretation of the first and second guides are found to be immovable since the cables 22 do not move without an external force applied to them (wind, user action, etc.). Upper rail 40 would also not move in relation to the container, even with wind or force applied by a user. Upper rail 40 is also encircled, as required by the claim language, by connectors 20 (Fig. 6) since the definition of encircle, according to collinsdictionary.com, is to surround or to go around. While the connector 20 does not enclose upper rail 40 it does surround the top and side portion and also goes around the upper rail 40. Therefore claim 30 is taught by Swanson in view of Scott and also by Payne in view of Scott, as above. Also, it should be noted that while the Specification does not specifically state that immovably fixed means permanent. As seen in the figures, the longitudinal supports are only immovably fixed when they are in the beveled notches 6 which is not a permanent attachment. 
Applicant argued that Swanson and Payne are silent as to predefined or predetermined holding positions and that a user’s preferential location will differ each time the cover is opened and will not be located in consistent predetermined location.
In response, Swanson and Payne teach “holding locations” that are determined by a user at the time of use. According to the claim language the holding locations are not required to be consistent or permanently predetermined. A user decides where the holding location will be located each time they use the device and it is predefined since the user will actively have to decide where the holding locations will be prior to moving the cover to the location of their choosing – the holding locations must be predefined (by the user’s brain) or else the user would not be able to move the cover at all. 
Applicant argued that Swanson and Payne both fail to teach that the longitudinal supports are in the same plane as the guides.
In response, Payne teaches longitudinal supports (laterally extending web 126; Fig. 2) are in plane with the first and second guides (cables 94). See Fig. 2 wherein laterally extending web 126 extends across the top and in-between cables 94 and also down from cables 94 towards the wheels. See Exhibit 1 below.

    PNG
    media_image2.png
    579
    666
    media_image2.png
    Greyscale

Swanson teaches the longitudinal supports (bows 18) are substantially in the same plane as the guides (cables 22 or cables 22 & upper rail 40). As explained in the rejection above, it would be obvious to one of ordinary skill in the art to modify to the longitudinal supports to be in the same plant as the guides since a simple substitution of one known element for another would obtain predictable results (modifying the bows 18 to be flat instead of curved (as seen in Fig. 2) would have no significant impact on the device and the cover would still function as intended (open, close and cover the cargo)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to a system for hauling poultry which share similar structural limitations to those described in the current application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./              Examiner, Art Unit 3643                                                                                                                                                                                          
/PETER M POON/              Supervisory Patent Examiner, Art Unit 3643